ORDER
Watson, Judge:
This matter came before the Court on defendant’s motion for a rehearing. On consideration of the defendant’s motion and memorandum and plaintiffs opposition, and the record in this case, the Court determines that no basis for ordering a rehearing of this case exists. The parties have, however, pointed out a clerical error. In the judgment in this case, the Court ordered that the entries at issue in the case be liquidated under item 676.54, TSUS, rather than under the predecessor provision to that item, item 676.52, TSUS. Item 676.52, TSUS, was in effect at the time of the importations at issue here, while item 676.54, TSUS, will apply to articles of this nature only if imported after the effective date of item 676.54, TSUS. Therefore, the Court Orders that:
(1) defendant’s motion for a rehearing is Denied;
(2) the Court’s memorandum opinion of October 18, 1988 is Amended to read "676.52” instead of "676.54” in the last sentence of the opinion; and
(3) the Court’s order of October 18, 1988, is Amended to read "676.52” instead of "676.54.”